Citation Nr: 0917256	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-22 120	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1998 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in November 2005.  She testified before the 
undersigned Veterans Law Judge at a hearing in March 2007.  
Transcripts of the hearings are of record.

The case was remanded by the Board in June 2007 for 
additional development.


FINDING OF FACT

The Veteran has levoscoliosis and spondylolysis at L5 that 
likely first became manifest during her military service.


CONCLUSION OF LAW

The Veteran has levoscoliosis and spondylolysis at L5 that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, before the AOJ's initial adjudication of the claim, and 
again in August 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured by 
the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.

The Veteran contends that she has a back disability that is 
related to her military service.  Her STRs are of record and 
document several complaints of back pain.  X-rays taken in 
November 2000 show mild levoscoliosis and probable bilateral 
pars defects L5-S1.  

A pre-service separation examination was conducted by VA in 
April 2004.  The examiner noted the Veteran's reported 
history of low pain with radiation to both legs.  On 
examination, the Veteran had a full range of motion without 
tenderness.  The examiner's diagnosis included the lack of 
medical evidence to warrant a finding of a back disability.  
The examination report also noted that no x-rays were ordered 
because the Veteran was pregnant.

The Veteran testified at a hearing in November 2005.  She 
said that her back first hurt during military training.  She 
testified that her back pain continued during service, and 
that she had current back pain.  

The Veteran also testified at a hearing in March 2007.  She 
reported that she never experienced problems with her back 
until her military training.  She testified that she was 
unaware that she had scoliosis until it was diagnosed in 
service.  She again testified that she had current back pain.

The Veteran was afforded a VA examination in June 2008.  The 
Veteran reported that she began having low back pain during 
basic training.  She reported her history of back pain and 
treatment in the military.  She reported that she worked in 
warehouses, which involved heavy lifting and moving things 
around.  She reported that in January to February 2004, she 
started having more low back pain with radiation to her 
buttocks and was told that she had sciatica.  The pain 
radiated to her buttocks, but mostly improved after she 
delivered in July 2004.  The Veteran reported flare-ups of 
low back pain.  She reported that during that time, she had 
constant pain in the low back region without any radiation.  
She denied any muscle weakness or loss of sensation during 
flare-ups.  She denied any loss of bowel or bladder control.  
The Veteran was diagnosed with chronic low back pain with 
intermittent flare-ups.  The examiner opined that the 
levoscoliosis was most likely congenital but was likely to 
deteriorate with age, trauma, and recurrent strain.  The 
examiner also opined that strenuous exercises, heavy lifting, 
and sustained abnormal postures while on active duty were 
likely to have contributed to her chronic back pain.  He 
noted that the levoscoliosis made the Veteran more likely to 
have back strain.  The examiner noted that new x-rays showed 
possible spondylolysis of the pars interarticularis of L5.  

The Veteran was afforded another VA examination in November 
2008.  The Veteran reported only mild changes as compared to 
previous history.  She denied any improvement.  She continued 
to have frequent episodes of the aggravation of the low back 
pain.  A MRI of the lumbar spine showed spondylolysis of L5 
without spondylolisthesis.  She had what was characterized as 
minimal scoliosis.  The examiner opined that there was at 
least 50 percent probability that some of the signs and 
symptoms causing disability of the back were aggravated or 
caused by strenuous physical activities in training and her 
duties while in service.  The examiner noted that the Veteran 
had congenital defect of the spine, levoscoliosis, that has 
the potential to deteriorate with age, injury, disease, and 
other factors.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

Here, the Veteran has been diagnosed with spondylolysis at 
L5.  The Veteran's STRs include an x-ray in 2000 that showed 
probable bilateral pars defects L5-S1.  The Veteran credibly 
testified about back pain in service that continued after her 
release from service, and that she has current back pain.  
The Veteran is competent to testify regarding the continuity 
of her back pain, which began in service.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  At the June 2008 VA 
examination, the examiner diagnosed with Veteran with chronic 
low back pain.  The examiner opined that the Veteran's 
service likely contributed to her chronic back pain.  

At the November 2008 examination, the examiner diagnosed the 
Veteran with spondylolysis of L5.  The examiner then opined 
that there was at least 50 percent probability that some of 
the signs and symptoms causing disability of the back were 
caused by service.  Taking both opinions together, it appears 
that the examiner is indicating that the Veteran's pain is 
attributed to her disability of spondylolysis of L5 and 
levoscoliosis.  As noted above, x-rays of the Veteran's spine 
in 2000 showed probable bilateral pars defects L5-S1.  The 
Veteran's entrance examination does not indicate that she had 
any spine defects at L5-S1.  There is no clear and 
unmistakable evidence that the Veteran's bilateral pars 
defects L5-S1 existed before acceptance and enrollment into 
service.  Since the presumption of sound condition at 
entrance into service has not been rebutted, and the 
bilateral pars defects L5-S1 was first diagnosed in service, 
it appears that the Veteran's spondylosis of L5 can be traced 
to the bilateral pars defects L5-S1, which was first noted in 
service.  As such, after consideration of all of the 
evidence, and according the Veteran the benefit-of-the-doubt, 
that Board finds that the Veteran's spondylolysis at L5 is 
attributable to her active military service.

Whether the spondylolysis is attributable to the 
levoscoliosis or not, the Board finds that the examiner's 
conclusions regarding levoscoliosis strongly suggest that the 
levoscoliosis and possibly the spondylolysis represent 
congenital disease vice defect.  This is significant because 
service connection may be granted for congenital diseases.  
VAOPGCPREC 82-90 (July 18, 1990).  Although the VA examiner 
referred to the levoscoliosis as a "defect," the examiner 
also reported that it was in fact subject to worsening, which 
is the hallmark of a congenital "disease."  Id.  Therefore, 
given that the levoscoliosis may be classified as a disease, 
not a defect, and because it was first symptomatic during 
military service, the Board finds that an award of service 
connection is appropriate.  While the congenital nature of 
the disease suggests that it indeed had its onset prior to 
service, it does not appear that it was ever symptomatic 
prior to service.  Consequently, the salient point to be made 
is that it first became symptomatic during service, which 
allows for the conclusion that levoscoliosis is a congenital 
disease that may be service connected, and in this case 
should be because there was no evidence of it being 
symptomatic until the Veteran was serving on active duty.  
VAOPGCPREC 82-90.  With application of the benefit-of-the-
doubt doctrine, the Board finds that service connection is 
warranted for levoscoliosis with spondylolysis at L5.  


ORDER

Entitlement to service connection for levoscoliosis with 
spondylolysis at L5 is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


